Stüart, J.
It appears that Dawson had recovered two judgments before a magistrate, one against Coll for 50 dollars, and one against Coll and Me Groty for 12 dollars and 10 cents. On these judgments executions had been issued and levied upon sufficient personal property to pay the judgments, interest and costs. Thereupon George H. Dimn applied to Dawson to release the levy, agreeing that if Dawson released the levy, he, Dunm, would pay the judgments and costs, at the estimate shortly to be made for labor on the Lawrencebu/rgh and Upper Mississippi Railroad, by delivering a warrant on the treasurer of the *237company for the full amount. On this consideration, Dawson released the levy.
J. Hyman, for the appellants.
E. Dumont, O. B. Torbet and S. S. Dimn, for the appellee.
Dawson avers that an estimate was made, and that he requested Durm, in his lifetime, to deliver the warrant, which he failed and refused to do, &c.
There is a second paragraph alleging the same state of facts, and the promise to pay, more generally.
Before the magistrate, Dawson had judgment. On appeal to the Common Pleas, the cause was submitted to the Court. Finding and judgment for Dawson. Durm, in his lifetime, appealed to this Court.
It will be seen that this case is precisely similar to that of Spooner and Another, Executors, v. Dunn, ante, p. 81, and the same judgment follows.
Per Curiam.
The judgment is affirmed, with costs, to be levied de bonis testatoris.